By the Court :
1. The writ of mandamus should not be issued in any ease in which there is a plain, speedy and adequate remedy in the ordinary course of law. (Code Civ. Proc., Sec. 1086.)
2. The action was properly brought in the justice’s court in the first instance, and admitting that it afterwards became the duty of that court, by reason of matter set up in the answer of Clark, the defendant there, to suspend all further proceedings in the case, and certify the pleadings to the District Court under the provisions of section 838 of the same Code, its refusal to do so, if followed by a judgment against the defendant, would be subject to review by appeal to the County Court, under section 974 of that Code. The last-named section provides that any party dissatisfied with a judgment rendered in a civil action in a justice’s court may appeal therefrom to the County Court at any time within thirty days after the rendition of the judgment, and (See. 980) upon such an appeal the County Court may review all orders affecting the judgment appealed from, including, of course, the order refusing to transfer the cause; and may, in a proper, case, direct the justice to enter an order transferring the cause. This is a plain, speedy and *511adequate remedy, which would afford the petitioner the specific relief he now seeks, and the writ issued by the court below in this case, therefore, should not have been, issued.
Judgment reversed and cause remanded, with directions to enter judgment dismissing the writ.